[Cite as Trumbull Cty. Bar Assn. v. Rucker, 134 Ohio St. 3d 282, 2012-Ohio-5642.]




               TRUMBULL COUNTY BAR ASSOCIATION v. RUCKER.
                    [Cite as Trumbull Cty. Bar Assn. v. Rucker,
                       134 Ohio St. 3d 282, 2012-Ohio-5642.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to act with reasonable diligence in representing a client
        and failing to maintain client funds in a separate account and to render a
        full accounting of a client’s funds—Public reprimand.
  (No. 2012-1341—Submitted August 22, 2012—Decided December 5, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 12-028.
                              _______________________
        Per Curiam.
        {¶ 1} Respondent, Gilbert Robert Rucker III of Warren, Ohio, Attorney
Registration No. 0034535, was admitted to the practice of law in Ohio in 1986.
On April 16, 2012, relator, Trumbull County Bar Association, charged Rucker
with professional misconduct in one client matter. Relator alleged that Rucker
had neglected the client matter, failed to reasonably communicate with the client,
failed to deposit the client’s funds in an interest-bearing client trust account, and
charged the client a fee denominated as “nonrefundable” without also advising the
client in writing that the client may be entitled to a refund of the fee.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11.
        {¶ 3} In the consent-to-discipline agreement, Rucker stipulates to the
facts as alleged in relator’s complaint and agrees that his conduct violated
Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
                             SUPREME COURT OF OHIO




representing a client), 1.4 (requiring a lawyer to reasonably communicate with a
client), 1.5(d)(3) (prohibiting a lawyer from charging a fee denominated as
“nonrefundable” without simultaneously advising the client in writing that the
client may be entitled to a refund of all or part of the fee if the lawyer does not
complete the representation), 1.15(a) (requiring a lawyer to hold property of
clients in an interest-bearing client trust account, separate from the lawyer’s own
property), 1.15(c) (requiring a lawyer to deposit legal fees and expenses that are
paid in advance into a client trust account, to be withdrawn by the lawyer only as
fees are earned or expenses incurred), 1.15(d) (requiring a lawyer to promptly
deliver to a client any funds or property that the client is entitled to receive, and
upon the client’s request, to promptly render a full accounting of such funds or
property), and 8.4(a) (prohibiting a lawyer from violating or attempting to violate
the Rules of Professional Conduct).
       {¶ 4} The parties stipulate that mitigating factors include the absence of
a prior disciplinary record, absence of a dishonest or selfish motive, a timely
good-faith effort to make restitution, full and free disclosure and a cooperative
attitude toward the disciplinary proceedings, and reputation of good character in
the community. See BCGD Proc.Reg. 10(B)(2)(a), (b), (c), (d) and (e). The
parties also stipulate that there are no aggravating factors. See BCGD Proc.Reg.
10(B)(1).   Based upon the facts of Rucker’s misconduct and the substantial
mitigating factors, the parties stipulate that a public reprimand is the appropriate
sanction for Rucker’s misconduct.
       {¶ 5} The panel and board found that the consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11 and recommend that we adopt the
agreement in its entirety. We agree that Rucker violated Prof.Cond.R. 1.3, 1.4,
1.5(d)(3), 1.15(a), (c), and (d), and 8.4(a) and that this conduct warrants a public
reprimand. Therefore, we adopt the parties’ consent-to-discipline agreement.




                                         2
                               January Term, 2012




       {¶ 6} Accordingly, Rucker is hereby publicly reprimanded for his
violation of Prof.Cond.R. 1.3, 1.4, 1.5(d)(3), 1.15(a), (c), and (d), and 8.4(a).
Costs are taxed to Rucker.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              _________________
       Edward L. Lavelle and Randil Rudloff, for relator.
       Gilbert Robert Rucker III, pro se.
                          ________________________




                                        3